Title: To George Washington from Major General William Heath, 25 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandaville [Dutchess County, N.Y.]July 25th 1779
        
        I was honored with yours of yesterday and without loss of time forwarded the Letters to Genl Wolcott and Colo. Moylan Several Measures are adopted for the obtaining intelligence hope Some of them will Succeed.
        I send one Prisoner of war and three Deserters, one from the legion, one from the Queens rangers and the other from the 71st Regt the latter from Verplanks Point this morning each of the deserters can Communicate Some intelligence. I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      